CHAVEZ and NOBLE, Justices (concurring in part and dissenting in part). We agree with the majority that the basic question of whether the Constitution requires all executive officers to maintain their principal offices at the Capitol is one of great public importance and one which this court, in the exercise of its discretion, should determine. However, we are firmly-convinced that the majority have reached an erroneous result in their construction of the constitutional provision and that their construction is based upon faulty reasoning. It goes without saying that this court is not concerned with the wisdom or desirability of maintaining certain offices at any particular location, or with whether their location at some place other than the Capitol may be in the interest of efficiency. Our function is solely to interpret the provisions of the Constitution which bear upon the authority of the respondents (other than the governor) to act in the premises. The problem is purely one of constitutional interpretation. The Supreme Court of Washington, in State ex rel. Lemon v. Langlie, 45 Wash.2d 82, 273 P.2d 464, had before it the identical question with which we are faced, and held that a proper construction of the language required all executive officers to maintain their principal offices at the seat of government. The Washington Constitution provided that: “The governor, secretary of state, treasurer, auditor, superintendent of public' instruction, commissioner of public lands and attorney general shall severally keep the public records, books and papers relating to their respective offices, at the seat of government, A comparison of this language with our Constitution reveals that the Washington provision is much more susceptible of a narrow and exclusionary interpretation than is our provision. Our brothers on the court place great reliance upon the dissenting opinion in State v. Langlie, supra, and particularly upon the distinction contained therein between constitutionally-created officers and those created by the legislature. It is undeniable that legislatively-created offices may be changed or abolished by the legislature, while that body has no such control over those offices created by the Constitution. But what effect does this distinction have upon a proper interpretation •of the language before us? It is- clear to us that whether an office may be abolished or its duties changed has no bearing upon whether such an officer, if created by the legislature, must maintain his office at the seat of government. An analysis of the Langlie dissent illustrates that the position of the dissenters is not actually supported in the authorities relied upon, for State ex rel. Grant v. Eaton, 114 Mont. 199, 133 P.2d 588, clearly does not sustain the distinction as applied in Langlie or as applied to the instant case by the majority. The sole question in Eatón was whether the legislature could constitutionally provide for the appointment of a “standby” officer to perform the duties of a constitutional officer who had been called into the armed forces but had not resigned his office. The Montana Constitution provided that offices in the legislature could be filled by appointment only upon death of the incumbent. Eaton held that the legislature was not empowered to enlarge upon the constitutional authority concerning an office created by the Constitution, and laid down the distinction between such offices and those created by the legislature. Any similarity between the question involved there and the one before this court is imagined. We now turn to the reasoning by which the majority assert that the legislature has interpreted Art. V, § 1, as not restricting the location of executive officers subsequently created by that body. This court held in Pollack v. Montoya, 55 N.M. 390, 234 P.2d 336, that the executive department is not restricted to those officers named in the first pararaph of Art. V, § 1, but that the legislature is authorized to create additional executive officers. It is thus quite apparent that the framers of the Constitution did not intend either to specify all of the executive officers or to' prohibit the creation of others from time to time as the need might arise. It follows that failure to specifically-.name- certain of the boards then in existence.-does hot show an intention on the part of the framers that Art. V, § 1, was inapplicable to such officers or to others later created by statute. We must remember that the function of a constitution is to establish the framework and general principles of government, rather than to provide the details which are left to specific legislation. Certainly the general language “[t]he officers of the executive department * * * ” is sufficiently broad to indicate an intention by the framers of the Constitution that it apply with equal force to all officers of that department, no matter when or by whom created. The failure of the legislature, once the Constitution had been adopted, to require such boards to maintain their principal offices at the seat of government by affirmative legislative mandate cannot be logically construed to amount to a legislative interpretation that such statutorily-created officers need not locate at the Capitol. Indeed, the fact that the legislature has not sought to direct any of the legislatively-created officers to establish their offices away from the Capitol is much more persuasive of an interpretation by that body that it does not have the right to do so. Furthermore, the restriction of the Constitution as to location of executive offices is self-executing and requires no legislation to make.it effective. The majority find a persuasive legislative interpretation that statutorily-ereáted executive officers need not locate-at: the- seat of government from the fact that in 1959 an amendment was proposed to Art. V, § 1, which would have authorized the maintenance of offices of all legislatively-established executive officers at such places within the state as the legislature might determine. On the contrary, the mere fact that the legislature thought it necessary to propose an amendment to this section to empower it to locate such statutorily-created officers away from the seat of government is strong evidence of an interpretation by that body that, under the existing constitutional provision, the legislature was without authority to direct any such officer to locate at a place other than the Capitol. Furthermore, the failure of the people to adopt the proposed amendment is likewise strong evidence of an interpretation by the people of New Mexico that the existing Constitution prohibited location of such officers at places other than the seat of government, and that the people did not want to withdraw such constitutional restriction on the legislative right to direct the location of such offices. The proper rule to be applied in the interpretation of constitutional language was set forth by this court in Flaska v. State, 51 N.M. 13, 177 P.2d 174, where it was said: “ ‘The language of a Constitution is not to be limited to the precise things considered therein, hut it embraces other things as they come into being of the same general nature or class.’ * * * “ ‘ * * * Accordingly, it should not receive too narrow or literal an interpretation, but rather the meaning given it should be applied in such a manner as to meet new or changed conditions as they arise.’ ” We applied the Flaska rule of interpretation in Pollack v. Montoya, supra. In view of the construction in Pollack of the very provision now under consideration, it is only natural to conclude that the framers of the Constitution likewise intended its mandatory provision to apply to such additionally-created officers. We think that is manifest from the choice of words employed by the constitutional framers. It will be observed that, while the first paragraph of Art. V, § 1, named the principal executive officers then in existence, it then proceeded by the next sentence to limit such named officers to two consecutive terms in office by stating that: “Such officers * * * shall be ineligible to succeed themselves * * But in the paragraph restricting the location of officers of the executive department, the drafters intentionally did not limit its effect to “such officers” as in the preceding sentence, but employed the broad term “\f\he officers of the executive department * * * shall * * * keep the public records * * * at the seat of government.” A long-established guideline in constitutional construction was very aptly put in Payne v. City of Racine, 217 Wis. 550, 259 N.W. 437, where the Supreme Court of Wisconsin explained that: “ ‘Words or terms used in a constitution, being dependent on ratification by the people, must be understood in the sense most obvious to the common understanding at the time of its adoption, * * *. [I]t is presumed that words appearing in a constitution have been used according to their plain, natural, and usual signification and import, and the courts are not at liberty to disregard the plain meaning of words of a constitution in order to search for some other conjectured intent.’ * * * “' * * * the courts are not inclined to adopt such a technical or strained construction as will unduly impair the efficiency of the legislature to meet responsibilities occasioned by changing conditions of society, but it is proper to assume that a constitution is intended to meet and be applied to new conditions and circumstances as they may arise in the course of the progress of the community. * * * ’ ” See, also, Flaska v. State, supra; Scribner v. State, 9 Okl.Cr. 465, 132 P. 933; Gaiser v. Buck, 203 Ind. 9, 179 N.E. 1; People v. Western Air Lines, 42 Cal.2d 621, 268 P.2d 723; Knight v. Hollings, 242 S.C. 1, 129 S.E.2d 746; 1 Story on the Constitution, 5th Ed., § 451. Giving to these words their plain and common-sense meaning, and taking into account the manner in which they were used, it is at once apparent that the framers of the Constitution, and the people in adopting it, cer-' tainly had in mind the future growth of the state, that new conditions would arise, and that it might well be that the legislature would create additional executive officers. The words “such officers” obviously refers to those named in the preceding paragraph. Had the framers intended to limit the last paragraph to those named officers, they would undoubtedly have repeated the words “such officers.” The natural meaning of the section as a whole, considering the different language employed, clearly shows that a different meaning was intended when the words “the officers of the executive department” were used. This language must be interpreted in the light of the admitted intention that the executive department could be enlarged by the legislature. With such factors in mind, the only logical interpretation is that the last paragraph of Art. V, § 1, was intended to apply to all officers of the executive department, no matter when or by whom created. That is its natural meaning and we think the meaning conveyed to the average person voting on adoption of our Constitution. The majority say that the third paragraph of § 1 is not to be given a broader interpretation than the first paragraph. Since the first paragraph has been held to contemplate enlarging the number of executive offices, there would seem to be no reasonable basis :fo'r holding that the third paragraph should be- restricted only to the eight expressly named. Such construction would be giVihg it a more narrow interpretation than the portion to which it is said to apply, contrary to the rule of Flaska. ’ We think Art. V, § 1, of the Constitution requires the principal offices of all executive officers to be located at the seat of government'. We, therefore, concur with that portion' of 'the majority opinion holding that th'é'question is one of great public importance and should be determined, but we dissent : from that portion of the opinion interpreting the Constitution as only requiring executive offices created by the Constitution to be located at the seat of government.